Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Confederate Motors, Inc. (the “Company”) on Form 10-Q for theperiod endedMarch 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), I, H. Matthew Chambers, Chief Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2014, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2014fairly presents, in all material respects, the financial condition and results of operations of Confederate Motors, Inc. Date:May 20, 2014 By: /s/ H. Matthew Chambers H. Matthew Chambers Chief Executive Officer
